CHINA MARKETING MEDIA HOLDINGS, INC. RMA 901, KunTai International Mansion No. 12 Chaowai Street Beijing, 100020, People’s Republic of China October 19, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn:Mr. Andrew D. Mew – Accounting Branch Chief Re:China Marketing Media Holdings, Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed March 31, 2011 Form 10-Q for the Quarterly Period End June 30, 2011 Filed September 22, 2011 File No. 000-51806 Ladies and Gentlemen: The following responses address the comments by the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “SEC”) as set forth in a comment letter dated September 28, 2011 (the "Comment Letter") relating to the Form 10-K for the fiscal year ended December 31, 2010 (“2010 Form 10-K”) of China Marketing Media Holdings, Inc. (the "Company"). The answers set forth herein refer to each of the Staff’s comments by number.This letter sets forth the Company’s proposed disclosures and responses to the Comment Letter, or why the Company believes that no changes to its disclosures are necessary.
